DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/19/2020, 05/22/2020, 06/11/2020, 10/30/2020, 02/01/2021, 10/14/2021, and 11/24/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waldhauser et al 2018 (US PGPub 2018/0168503, effective filing date 3/9/2016, hereby referred to as “Waldhauser”) in view of Mathur et al 2013 (US PGPub 2013/0282084, hereby referred to as “Mathur”).
Regarding claim 1, Waldhauser discloses a device for treating a condition within a nasal cavity of a patient (neuromodulation treatment system 100 with catheter 400, Figures 4A-C), the device comprising:
a multi-segment end effector (distal end of catheter 406) comprising at least a first retractable and expandable segment (elongate stimulation members 414a,b which bring structure 472 into its expanded state, Par. [0485]) comprising a micro-electrode array (electrodes 418 on elongate member 414, and electrodes 474 in structure 472, both form electrode array, Par. [0484] and [0489]) arranged about a plurality of struts (elongate splines 471, Figure 4C) having a bilateral geometry (symmetry of members 414a,b across plane 412 seen in Figure 4B) conforming to and accommodating an anatomical structure within the nasal cavity when the first segment is in an expanded state (elongate members 414 used to bring electrodes 418 into contact with surface of pulmonary artery, Par. [0499]), wherein, when in the expanded state, the plurality of struts contact multiple locations along multiple portions of the anatomical structure (electrode array contacts posterior, superior, and inferior surfaces of artery, Par. [0023], and elongate members 414 are curved to contact surface of pulmonary artery, Par. [0479]) and electrodes of the micro-electrode array are configured to emit energy at a level sufficient to create multiple micro-lesions in tissue of the anatomical structure that interrupt neural signals to mucus producing and/or mucosal engorgement elements (Par. [0440]).
Waldhauser is silent to their neuromodulation treatment system being used in the nasal cavity as it is designed to be used in the heart and vasculature, however the device dimensions described in Par. [0064] are small enough to fit in the nasal cavity. Mathur discloses a radially expandable structure on the end of a catheter used for neuromodulation of the renal arteries. Mathur goes on to disclose that catheters with radially expandable segments can be used in many different body cavities, including the heart and nasopharyngeal cavities (Par. [0107]), attesting that Waldhauser’s expandable treatment system can be used in the nasal cavity as well as the heart, and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the two inventions in order to use Waldhauser’s expandable neuromodulation system to treat or analyze any luminal tissue.
Regarding claim 2, Waldhauser and Mathur disclose the device of claim 1 (demonstrated previously), and Waldhauser further discloses wherein the bilateral geometry comprises at least first strut that conforms to and accommodates a first side of the anatomical structure and at least a second strut that conforms to and accommodates a second side of the anatomical structure when the first segment is in the expanded state (bilateral geometry formed by the elongate members 414a,b, considered struts, which help deploy the structure into its expanded state to contact the luminal wall, Par. [0479]).
Regarding claim 3, Waldhauser and Mathur disclose the device of claim 2 (demonstrated previously), and Waldhauser further discloses wherein each of the first and second struts has a loop shape and extends in an outward direction away from one another (Figure 4B shows that elongate members 414a,b are loops and extend away from one another).
Regarding claim 4, Waldhauser and Mathur disclose the device of claim 2 (demonstrated previously), and Waldhauser further discloses wherein the first strut contacts multiple locations along the first side of the anatomical structure and a first set of electrodes of the micro-electrode array provided by the first strut (electrodes 418 on elongate member 414a) is configured to emit energy at a level sufficient to create multiple respective micro- lesions in tissue along the first side of the anatomical structure (once electrodes 418 are in contact with luminal surface, electrodes can be stimulated to delivery electrical energy, Par. [0499-0500], and multiple electrodes 418 along elongate member 414a, seen best in Figure 4A, inherently contact multiple areas of the luminal surface).
Regarding claim 5, Waldhauser and Mathur disclose the device of claim 2 (demonstrated previously), and Waldhauser further discloses wherein the second strut contacts multiple locations along the second side of the anatomical structure and a second set of electrodes of the micro-electrode array provided by the second strut are configured to emit energy at a level sufficient to create multiple respective micro-lesions in tissue along the second side of the anatomical structure (same as elongate member 414a but with second elongate member 414b).
Regarding claim 6, Waldhauser and Mathur disclose the device of claim 2 (demonstrated previously), and Waldhauser further discloses wherein the first and second struts comprise deformable composite wires (wires 426 used to deploy elongate members 414), the composite wires comprising shape memory material (wires can impart stiffness to maintain shape, thus reading on shape memory, Par. [0504-0505]).
Regarding claim 8, Waldhauser and Mathur disclose the device of claim 2 (demonstrated previously), and Waldhauser further discloses wherein each strut comprises multiple electrodes of the electrode array positioned at separate and discrete portions of the strut (electrodes 418 are positioned separately on elongate members 414, seen in Figure 4A).
Regarding claim 9, Waldhauser and Mathur disclose the device of claim 8 (demonstrated previously), and Waldhauser further discloses wherein, when in the expanded state, each strut positions at least one associated electrode of the micro-electrode array into contact with tissue at a separate respective location on a respective side of the anatomical structure for delivery of energy thereto (Par. [0499-0500]).
Regarding claim 10, Waldhauser and Mathur disclose the device of claim 9 (demonstrated previously), and Waldhauser further discloses wherein the electrodes of the micro-electrode array are configured to be independently activated and controlled to thereby deliver energy independent of one another (electrodes can selected to target one or more nerves, Par. [0461], based on subject’s anatomy, Par. [0796]).
Regarding claims 11-16 and 18-20, Waldhauser’s apparatus of claims 1-6 and 8-10 combined with Mathur’s use of this apparatus in any luminal tissue including the nasopharyngeal cavity reads on the claimed method, and the claims are thus rejected on the same grounds as claims 1-6 and 8-10, respectively.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Waldhauser and Mathur, as applied to claim 2 and 11 above, in further view of Townley et al 2016 (US PGPub 2016/0331459, hereby referred to as “Townley”).
Regarding claim 7, Waldhauser and Mathur disclose the device of claim 2 (demonstrated previously), and Waldhauser further discloses that the target anatomical structure can be a right or left pulmonary artery, or a pulmonary trunk, allowing for a multitude of locations of use, but is silent to the instant list. Townley discloses a multi-member end effector used in the nasal cavity and further discloses wherein the anatomical structure is selected from the group consisting of inferior turbinate, middle turbinate, superior turbinate, inferior meatus, middle meatus, superior meatus, pterygopalatine region, pterygopalatine fossa, sphenopalatine foramen, accessory sphenopalatine foramen(ae), and sphenopalatine micro-foramen(ae) (nerves are located in different regions of nasal cavity including accessory foramen, sphenopalatine foramen, etc., Par. [0042]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Waldhauser and Mathur’s expandable structure in luminal cavities of the human body, with Townley’s expandable structure for use in multiple anatomical structures, in order to accommodate a multitude of nerves in and around the target site (Waldhauser, Par. [0002], and Townley, Par. [0042]). 
Regarding claims 17, Waldhauser’s apparatus of claim 7 combined with Mathur’s use of this apparatus in any luminal tissue including the nasopharyngeal cavity reads on the claimed method, and the claims are thus rejected on the same grounds as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Waldhauser further discloses that there can be two expandable structures 4120, 4122 attached to the distal end of a catheter system 4100, see Figure 41A. Further, the expandable structures can comprise an electrode matrix 4224 as well as multiple splines 4222, seen in Figures 42A-B.
Perfler et al 2017 (US PGPub 2017/0151014) discloses a similar multi-member end effector with bilateral geometry for use in the heart, but small enough dimensions to fit in the nasal cavity, Par. [0064].
Yang et al 2001 (US Patent No. 6,332,880) discloses an expandable spline element 202 that allows for electrodes 28 to come into contact with tissue of a body cavity, Col. 18 lines 40-43.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY K SLOAN whose telephone number is (571)272-0818. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY K SLOAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794